Claims 1, 4-9, and 11-17 are allowed.  Claims 15 and 17 are amended by examiner’s amendment.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuefei Ma on October 27, 2021.


The application has been amended as follows: 

15. (Currently Amended) A magnetic sensor, comprising:
a first element including a first magnetic layer, a first counter magnetic layer, and a first nonmagnetic layer provided between the first magnetic layer and the first counter magnetic layer, a direction from the first counter magnetic layer toward the first magnetic layer being along a first direction;
a first wire extending in a second direction crossing the first direction; 
a first magnetic part including a first region and a first counter region, at least a portion of the first wire being between the first region and the first counter region in the first direction; and 
an insulating member being provided between the first wire and the first magnetic part, the insulating member physically contacting the first wire and the first magnetic part,
wherein the insulating member surrounds the first wire, and the first magnetic part surrounds the insulating member.

17. (Currently Amended) A magnetic sensor, comprising:
a first element including a first magnetic layer, a first counter magnetic layer, and a first nonmagnetic layer provided between the first magnetic layer and the first counter magnetic layer, a direction from the first counter magnetic layer toward the first magnetic layer being along a first direction;
a first wire extending in a second direction crossing the first direction; 
; and
an insulating member,
wherein the insulating member surrounds the first wire, and the first magnetic part surrounds the insulating member.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuttle (U.S. Publication No. 2004/0029296) is cited because it teaches a layer 29 comprising an insulating layer of tantalum 32, a ferromagnetic material 30 and another insulating layer 34 where the ferromagnetic material 30 may be NiFe.  See paragraph 45 for example.  Tuttle does not teach an insulating member being provided between the first wire and the first magnetic part, the insulating member physically contacting the first wire and the first magnetic part, wherein the insulating member surrounds the first wire, and the first magnetic part surrounds the insulating member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852